Case 5:21-cv-00849-C Document 1 Filed 09/01/21 Page 1 of 8




                                        CIV-21-849-C
Case 5:21-cv-00849-C Document 1 Filed 09/01/21 Page 2 of 8
Case 5:21-cv-00849-C Document 1 Filed 09/01/21 Page 3 of 8
Case 5:21-cv-00849-C Document 1 Filed 09/01/21 Page 4 of 8
Case 5:21-cv-00849-C Document 1 Filed 09/01/21 Page 5 of 8
Case 5:21-cv-00849-C Document 1 Filed 09/01/21 Page 6 of 8
Case 5:21-cv-00849-C Document 1 Filed 09/01/21 Page 7 of 8
Case 5:21-cv-00849-C Document 1 Filed 09/01/21 Page 8 of 8
